Citation Nr: 1822747	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  14-20 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for plantar fasciitis of the right foot.

2.  Entitlement to an initial compensable rating for plantar fasciitis of the left foot.		

REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to November 2011.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which granted service connection for plantar fasciitis of both the right and left foot, assigning a noncompensable rating for each.

In November 2012, the Veteran filed her notice of disagreement with the assignment of the noncompensable rating for both her right and left foot plantar fasciitis, was issued a statement of the case in May 2014, and in June 2014 perfected her appeal to the Board.


FINDINGS OF FACT

1.  The Veteran's plantar fasciitis of the right foot more closely approximates moderate foot injury, but has not more nearly approximate moderately severe or severe foot injury, and symptoms have not more nearly approximated accentuated pain on manipulation and use of the feet, regular swelling, and characteristic callosities.

2.  The Veteran's plantar fasciitis of the left foot more closely approximates moderate foot injury, but has not more nearly approximate moderately severe or severe foot injury, and symptoms have not more nearly approximated accentuated pain on manipulation and use of the feet, regular swelling, and characteristic callosities.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 10 percent, but no higher, for plantar fasciitis of the right foot have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5284 (2017).

2.  The criteria for an initial evaluation of 10 percent, but no higher, for plantar fasciitis of the left foot have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5284 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran contends that her noncompensable rating for service connected right and left foot plantar fasciitis should be increased as she constantly requires inserts, medication and treatment, and it has been an ongoing issue for over 10 years.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, i.e., staged ratings, are warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  This regulation also requires that, whenever possible, the joints involved are tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

The rating schedule does not provide a specific diagnostic code for plantar fasciitis, so the Veteran's plantar fasciitis of the right and left foot have been rated analogously as noncompensable under 38 C.F.R. § 4.71a, DC 5276 and DC 5284 for flatfoot and foot injuries respectively.

DC 5276 provides that a 10 percent evaluation is warranted for moderate bilateral acquired flatfoot (pes planus) disability manifested by weight-bearing lines over or medial to the great toes, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  A 30 percent rating is warranted for a severe bilateral disability manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  The maximum 50 percent evaluation is warranted for pronounced bilateral disability manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo achillis on manipulation, and where the condition is not improved by orthopedic shoes or appliances.

Under DC 5284, a 10 percent rating is assigned for moderate foot injury.  A moderately severe foot injury warrants a 20 percent rating.  A severe foot injury warrants a 30 percent rating.  A Note to DC 5284 provides that a 40 percent disability evaluation will be assigned for actual loss of use of the foot.

The words "moderate," "moderately severe," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2017).  It should also be noted that use of terminology such as "slight" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2017).

Pre-discharge treatment records note that the Veteran underwent an ultrasound which revealed inflammation of bilateral proximal plantar fascia with no indication of a tear or rupture.  The records also indicate that the Veteran was casted for a pair of semi-rigid functional orthotics.

A July 2011 QTC medical report indicated that the Veteran reported constant pain in the bottoms of both of her feet which she described as aching and sharp, with a pain level of 8 on a scale of 1 to 10, with 10 being the worst pain.  She stated the pain is exacerbated by physical activity, and relieved by rest and orthotics.  She stated she is able to function without medication.  The Veteran has pain at rest and while standing or walking, but no weakness, stiffness, swelling, or fatigue.  The examination revealed pes planus with plantar fasciitis.  Upon examination, both the right and left foot revealed tenderness, but no painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness, or instability. 

An April 2012 disability benefits questionnaire (DBQ) noted that the Veteran has pain on use of her feet, and extreme tenderness of plantar surface of both feet which was improved by orthopedic shoes.  The DBQ noted marked deformity of both feet; decreased longitudinal arch height on weight-bearing; marked pronation of the right foot; weight-bearing line falls over or medial to the great toe on both feet; but no degenerative arthritis.  The examiner opined that the Veteran's condition impacted her ability to work as she had to take multiple breaks as her occupation as a barber required prolonged standing.

An April 2016 DBQ noted that the Veteran complained of pain from the ball of her feet to her heels, slightly worse on the right foot, and that she used inserts in her shoes to relieve discomfort.   She stated that her plantar fasciitis made it difficult to stand for prolonged periods of time.  The examination report indicated no marked pronation of either foot; weight-bearing line that did not fall over or medial to the great toe; no extreme tenderness of plantar surfaces; no decreased longitudinal arch height of either foot on weight-bearing; no evidence of marked deformity of either foot; and no marked pronation.  The examiner noted pain on both feet with mild tenderness to palpation that did not contribute to functional loss.  The examination report noted that the Veteran's pain interfered with sitting and prolonged standing.

A July 2016 DBQ noted that the Veteran's plantar fasciitis caused constant moderately severe bilateral foot plantar pain.  The Veteran reported flare-ups which impacted the function of her feet which was worse with prolonged activity, but did not report functional loss or impairment.  She reported pain on the use of her feet, and on manipulation of her feet.  She used orthotics, but remained symptomatic.  She suffered extreme tenderness of plantar surfaces of both feet which was improved by orthopedic shoes.  The Veteran had decreased longitudinal arch height on weight-bearing; no objective evidence of marked deformity; no marked pronation; the weight-bearing line did not fall over or medial to the great toe; and there was no lower extremity deformity other than pes planus causing alteration of the weight-bearing line.  The Veteran reported pain on weight and non-weight bearing on both feet.  The examiner noted that there was no pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the foot is used repeatedly over a period of time; and no other functional loss during flare-ups.  No degenerative or traumatic arthritis was documented.  The examiner opined that the Veteran's bilateral plantar fasciitis did not impact her ability to perform any type of occupational task.

The Veteran's plantar fasciitis symptoms of the right and left foot more closely approximate evidence of moderate severity, warranting a rating of 10 percent for the period on appeal.  The DBQs and treatment records note complaints of constant pain which is relieved by the use of orthotics and stretching exercises.  The pain was notable with prolonged standing and sitting, and the reports are inconsistent as to whether her pain interfered with her ability to perform her occupational tasks.  The DBQs have also noted both extreme tenderness of the plantar surfaces and no extreme tenderness of the plantar surfaces.  The examination reports have also been inconsistent as to whether the Veteran's bilateral plantar fasciitis has been productive of marked pronation; marked deformity; and lower extremity deformity.  The Veteran has however consistently reported of constant pain including upon weight-bearing and non weight-bearing on both feet which is exacerbated by prolonged activity.  The evidence is thus approximately evenly balanced as to whether the Veteran's symptoms more nearly approximate the criteria for a rating of 10 percent for a moderate foot injury.  As the reasonable doubt created by this approximate balance in the evidence must be resolved in favor of the Veteran, entitlement to a rating of 10 percent, but not higher, is warranted for the entire appeal period.  38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.  The symptoms do not,  however, more nearly approximate moderately severe or severe foot disability, or the loss of use of the feet under DC 5284.  The examination reports indicated no painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness, or instability, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the foot is used repeatedly over a period of time; and no other functional loss during flare-ups.  

The Board has considered whether a higher rating under DC 5276 is warranted for the Veteran's right and left foot plantar fasciitis.  As previously stated, a 30 percent rating is warranted for a severe bilateral disability manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  The maximum 50 percent evaluation is warranted for pronounced bilateral disability manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo achillis on manipulation, and where the condition is not improved by orthopedic shoes or appliances.  Here, the examination reports have inconsistently reported evidence of marked deformity and pronation, and while the Veteran has reported pain on manipulation, there is no evidence of swelling on use, or characteristic callosities.  Additionally, while there is evidence of extreme tenderness of the plantar surfaces of the Veteran's feet, there is no evidence of marked inward displacement or severe spasm of the tendo achillis on manipulation, and the Veteran has reported improvement of her condition with the use of orthopedic shoes.  Therefore, the symptoms have not more nearly approximated the criteria for higher ratings of 30 or 50 percent under DC 5276.

Finally, as the physical examinations did not reveal weakness, high arch, clawfoot, hammer toes, or other deformity, the following diagnostic codes are not applicable: 5277 (weak foot, bilateral), 5278 (claw foot, or pes cavus), 5279 (metatarsalgia), 5281 (hallux rigidus), 5282 (hammer toe), and 5283 (malunion or nonunion of tarsal or metatarsal bones).  The Board notes that it has granted separate 10 percent for each foot under DC 5284, although the Veteran was previously rated under DC 5276 for the right foot plantar fasciitis and DC 5284 for the left foot plantar fasciitis.  The selection of a particular diagnostic code "is a determination that is completely dependent upon the facts of a particular case," and the Board has discretion in determining the appropriate diagnostic code.  Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (applying the more deferential "arbitrary, capricious" standard, rather than de novo review, to the Board's determination of the appropriate diagnostic code).  Moreover, the Board had an independent obligation to consider all "potentially applicable" provisions of law and regulation and to apply the diagnostic criteria in a manner that maximizes benefits. Schafrath v. Derwinski, 1 Vet.App. 589, 593 (1991); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Given that the separate 10 percent ratings under DC 5284 are the highest that the Board finds warranted under any potentially applicable diagnostic codes, it has determined that the plantar fasciitis of each foot should be rated under DC 5284.
 
The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer the claim for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321 (b)(1) (2017).  An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115   (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16. When both of these elements have been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321 (b)(1); Thun, 22 Vet. App. at 116.

Here, the Veteran's plantar fasciitis causes her pain which is exacerbated by prolonged standing and forces her to take breaks at work.  Pain is contemplated in the rating criteria for all musculoskeletal disabilities, and therefore it does not need to be identified in each individual code to indicate its inclusion.  38 C.F.R. § 4.59  (2017); see Burton v. Shinseki, 25 Vet.App. 1, 5 (2011) (holding that § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis); see also 38 C.F.R. §§ 4.40, 4.45.  In addition, the Veteran's physical limitations are manifestations of her pain and not separate symptoms.  Cf. Doucette v. Shulkin, 28 Vet. App. 366, 371-72 (2017) (difficulty in distinguishing sounds in a crowded environment, locating the source of sounds, understanding conversational speech, hearing the television, and using the telephone are each a manifestation of difficulty hearing or understanding speech, which is contemplated by the schedular rating criteria for hearing loss).  Thus, the criteria contemplate the symptoms and remand for referral to the Director for extraschedular consideration is not required.

A claim for a total rating based on individual unemployability (TDIU) may be raised as a separate claim, or in the context of an initial rating or a claim for an increase.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In this case neither the claimant nor the record has raised the question of unemployability due to service-connected disability.  Therefore no further discussion of a TDIU is necessary.  

For the foregoing reasons, reasonable doubt has been resolved in favor of the Veteran in granting higher ratings for plantar fasciitis of the right and left foot and the preponderance of the evidence is against any other higher ratings.  The benefit of the doubt doctrine is thus not otherwise for application.  38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.

ORDER

Entitlement to an initial evaluation of 10 percent, but not higher, for plantar fasciitis of the right foot, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an initial evaluation of 10 percent, but not higher, for plantar fasciitis of the left foot, is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
Jonathan Hager	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


